—In a support proceeding pursuant to Family Court Act article 4, the petitioner wife appeals from an order of the Family Court, Suffolk County (Berler, J.), entered September 19, 1989, which denied her objections to an order of the same court (Silverman, H.E.), dated May 24, 1989, which denied her application for leave to enter a judgment against the husband for arrears in child support.
Ordered that the order is affirmed, without costs or disbursements.
In reviewing a determination made by the Family Court, great deference should be given to the decision of the Hearing Examiner " 'who [was] in the best position to assess the credibility of witnesses and the evidence proffered’ ” (Matter of Alamo v Alamo, 168 AD2d 493, 494; Matter of Drago v Drago, 138 AD2d 704; Matter of McCarthy v Braiman, 125 AD2d 572). Upon our review of the record, we cannot say that the findings of the Hearing Examiner were unsupported by the credible evidence, and that a different determination is warranted (see, Matter of McCarthy v Braiman, supra). Accordingly, we decline to disturb the Family Court’s determination.
We have examined the appellant’s remaining contention and find that it is without merit. Thompson, J. P., Bracken, Eiber and Rosenblatt, JJ., concur.